Title: From Thomas Jefferson to Charles Alexander, 11 August 1780
From: Jefferson, Thomas
To: Alexander, Charles



Sir
Richmond august 11. 1780.

I inclose you the attorney general’s opinion on the subject of importations from Maryland. We have lately appointed a commercial agent within whose particular line of duty it will be to provide spirit for the army. To him we shall refer the proposition of General Roberdeau to furnish whiskey. Since our Letter directing the delivery of your provisions to the continental quarter master, it has been made the duty of the purchasing commissary, to receive them on behalf of the Continent. We have accordingly furnished him with orders to receive. I am obliged to you for the information as to the flour in Loudon. The country below the blue ridge was divided into four districts and an agent, appointed to each to bring the grain to a particular post in it, or to make sale of it and buy more convenient. The grain of Loudon was to be brought to Alexandria, where such an agent was appointed. I hope he has notice of the situation of the flour in Loudon, and is taking proper measures to save it. I am Sir, Your very humble servant,

Th: Jefferson


P.S. The necessity of taking the attorney General’s opinion put it out of my power to send this by the return of post.

